Biovest International, Inc. 324 South Hyde Park Avenue, Suite 350 Tampa, FL 33606 February 22, 2013 VIA EDGAR AND OVERNIGHT COURIER Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Jeffrey P. Riedler, Assistant Director Division of Corporation Finance Re: Biovest International, Inc. Withdrawal of Registration Statement on Form S-1 Filed on March 30, 2012 File No. 333-180489 Ladies and Gentlemen: On behalf of Biovest International, Inc., a Delaware corporation (“Company”), we hereby request, pursuant to Rule 477 of the Securities Act of 1933, as amended (“Securities Act”), that the Registration Statement on Form S-1, together with all exhibits and amendments thereto (File No. 333-180489), as initially filed with the Securities and Exchange Commission (“Commission”) on March 30, 2012 (“Registration Statement”) be withdrawn effective immediately. The Company is seeking withdrawal of the Registration Statement because of unfavorable market conditions. The Registration Statement has not been declared effective and none of the Company’s securities has been sold pursuant to the Registration Statement. In accordance with Rule 457(p) of the Securities Act, the Company requests that all fees paid to the Commission in connection with the filing of the Registration Statement be credited for future use. Accordingly, we request that the Commission issue an order granting the withdrawal of the Registration Statement (“Order”) effective as of the date hereof or at the earliest practicable date hereafter. Please provide a copy of the Order to David D. Moser of Biovest International, Inc., via email at dmoser@biovest.com or via facsimile at (813) 258-6912. The Company also advises the Commission pursuant to Rule 477(c) of the Securities Act that it may undertake a subsequent private offering in reliance on Rule 155(c) under the Securities Act. Should you have any questions regarding this request for withdrawal, please contact David D. Moser of Biovest International, Inc. by telephone at (813) 846-2567. Very truly yours, /s/ Brian D. Bottjer Brian D. Bottjer, CPA Acting Chief Executive Officer and Controller
